DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 11/18/2020 has been entered.  Claims 1-4 and 7-19 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/19/2020.

Response to Arguments
Applicant’s arguments, filed 11/18/2020, with respect to the rejection(s) of claim(s) 1-9 under 102(a)(1) via CALDWELL; Niall James et al. US 20170284388 A1, hereinafter Caldwell, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be 

Authorization for this examiner’s amendment was given in an interview with YANG CHANG on 01/15/2021.

The application has been amended as follows: 
Claim 1: An apparatus comprising a synthetically commutated machine with two or more services, 
the synthetically commutated machine comprising a rotatable shaft and a plurality of working chambers having a volume which varies cyclically with rotation of the rotatable shaft, each working chamber having low pressure and high pressure valves which regulate a flow of hydraulic fluid between the working chamber and low and high pressure lines,
wherein at least the low pressure valves are electronically controlled valves, 
the apparatus comprising a controller which controls the electronically controlled valves in phased relationship with cycles of working chamber volume to thereby determine a net displacement of the hydraulic fluid by each working chamber on each cycle of working chamber volume,
a prime mover coupled to the machine,
a hydraulic circuit extending between the two or more services and a plurality of hydraulic loads to thereby fluidically connect the two or more services to the plurality of hydraulic loads such that groups of one or more services are fluidically connected to 
the apparatus configured such that the flow of the hydraulic fluid to or from a group of the groups of one or more services of the machine is controlled responsive to receiving a demand signal indicative of a demanded pressure or flow rate,
wherein the pressure of and/or the flow rate of the hydraulic fluid accepted by, or output by each service is independently controllable, and the apparatus is configured to selectively connect an input or output of two or more of the services to thereby selectively increase an effective capacity of the services.
Claim 5: (Cancelled) 
Claim 6: (Cancelled) 
Claim 7: An apparatus according to claim 1, further comprising another service, which is operable as a pump or a motor, which is configured to be selectively ganged with one or more other services to increase an effective capacity of said one or more other services, either boosting another pump service or boosting another motor service.
Claim 9: An apparatus according to claim [[5]]1, configured to implement a maximum rate of the flow of the hydraulic fluid through or pressure at the group of one or more services such that another group of one or more services and the group of one or more hydraulic loads fluidically connected to said another group of one or more services, are prioritised over one or more other hydraulic loads without exceeding a total available power or selectable maximum power of the machine.
Claim 10:  An apparatus according to claim 1, wherein [[a]]the group of one or more services of the machine is in fluidic communication with [[a]]the group of one or more loads and also at least one drain with a flow meter configured to measure the flow rate of the hydraulic fluid to the drain, and 
wherein (a) the flow rate flow rate the hydraulic fluid from that group of loads to the drain, or (b) the flow rate flow rate of the hydraulic fluid minimize the flow of the hydraulic fluid to the drain. 
Claim 11: An apparatus according to claim 1, wherein [[the]]a synthetically commutated machine controller controls the prime mover with reference to an engine map to thereby increase energy efficiency with which [[the]] demands of the hydraulic loads for pressure and flow of hydraulic fluid are met, or to thereby reduce [[the]]an average or maximum operating speed of the prime mover. 
Claim 12: An apparatus according to claim 1, wherein, when a prime mover power limit is reached, or it is predicted that the prime mover power limit is reached, the apparatus is configured to control an additional power source, other than the prime mover, to obtain additional energy from the additional power source to drive the synthetically commutated machine.
Claim 13: An apparatus according to claim 1, wherein the controller is configured 
to selectively cause [[a]]the flow of the hydraulic fluid to [[a]]the group of one or more hydraulic loads from a hydraulic fluid store, [[and]] 
to selectively cause the hydraulic liquid from [[a]]the group of one or more 
to adjust [[the]]a displacement of the machine such that [[the]]a sensed pressure or flow demand of the group of one or more hydraulic loads is met 
wholly by the flow of the hydraulic fluid from the hydraulic fluid store, or 
by a combination of the flow of hydraulic fluid from the hydraulic fluid store and the group of one or more services of the machine which are fluidically connected to the group of one or more hydraulic loads,  or 
wholly by the group of one or more services of the machine which are fluidically connected to the group of one or more hydraulic loads and, in the case where the flow to a hydraulic load is supplied wholly or partly from the hydraulic fluid store, the controller is configured to control the prime mover to limit [[the]]a power output of the prime mover. 
Claim 14: An apparatus according to claim 1, comprising a hydraulic fluid store and configured 
to selectively introduce hydraulic liquid from the hydraulic fluid store to [[a]]the group of one or more services or the group of one or more hydraulic loads, to thereby drive the machine or the group of one or more hydraulic loads, and 
to selectively receive the hydraulic liquid from [[a]]the group of one or more services the group of one or more hydraulic loads into the hydraulic fluid store, and 
further to receive the hydraulic fluid from the hydraulic fluid store to a first group of one or more services while a second group of one or more different services outputs the hydraulic fluid to [[a]]the group of one or more hydraulic loads.
Claim 15: An apparatus according to claim 1, comprising at least a further synthetically commutated machine coupled to the the hydraulic fluid through one or more services and the further synthetically commutated machine is coupled to a hydraulic fluid store such that [[the]] receipt of the hydraulic fluid from the one or more sources by the [[first]] synthetically commutated machine causes the further synthetically commutated machine to pump the hydraulic fluid into the hydraulic fluid store and/or [[the]] receipt of the hydraulic fluid by the further synthetically commutated machine from the hydraulic fluid store causes the [[first]] synthetically commutated machine to pump the hydraulic fluid through the one or more services.
Claim 16: An apparatus according to claim 1, configured to selectively charge an energy storage device using energy from [[a]]the flow of the hydraulic fluid into [[a]]the group of one or more services from [[a]]the group of one or more hydraulic loads and to selectively pump hydraulic fluid from the group of one or more services to [[a]]the group of one or more hydraulic loads from the energy storage device.
Claim 17: An apparatus according to claim 1, wherein at least one hydraulic load is connected either directly to [[a]] said group of one or more services,  with no additional flow control mechanism between the group of one or more services and the hydraulic load, or connected via a flow smoothing device only, such that [[the]]a mean hydraulic flow rate to or from the group of one or more services is directly proportional to [[the]]a displacement velocity of a displaceable member of the hydraulic load, and 
Claim 18: An apparatus according to claim 1, wherein the group of one or more services is fluidically connected to a hydraulic load of the plurality of hydraulic loads, the hydraulic load comprising an actuator having a displaceable member which is displaced in use in dependence on the flow of the hydraulic fluid with no additional flow control mechanism between the group of one or more services and the hydraulic load, except 
[[the]]a volume of the hydraulic fluid flowing from the group of one or more services to the hydraulic load or vice versa is directly proportional to the displacement of the displaceable member, and 
where the volume of the hydraulic fluid flowing from the group of one or more services to the hydraulic load or vice versa is controlled responsive to a signal indicating a demanded displacement of the displaceable member and/or a signal indicating the measured displacement of the displaceable member.
Claim 19: A method of operating the apparatus according to claim 1, comprising: 
detecting the flow and/or pressure requirement of at least one of the groups of one or more hydraulic loads, or receiving a demand signal indicative of a demanded pressure or flow based on a pressure and/or flow demand of the group of one or more hydraulic loads, and 
controlling the flow of the hydraulic fluid from or to each of the group of one or more services which is fluidically connected to the group of one or more hydraulic loads, 
Claim 20: (NEW) An apparatus according to claim 1, wherein the group of one or more services is fluidically connected to a hydraulic load of the plurality of hydraulic loads, the hydraulic load comprising an actuator having a displaceable member which is displaced in use in dependence on the flow of the hydraulic fluid with no additional flow control mechanism between the group of one or more services and the hydraulic load, such that 
a volume of the hydraulic fluid flowing from the group of one or more services to the hydraulic load or vice versa is directly proportional to the displacement of the displaceable member, and 
where the volume of the hydraulic fluid flowing from the group of one or more services to the hydraulic load or vice versa is controlled responsive to a signal indicating a demanded displacement of the displaceable member and/or a signal indicating the measured displacement of the displaceable member.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wadsley; Luke et al. US 20100322791 A1, hereinafter Wadsley discloses (Fig. 6) an apparatus comprising 
a synthetically commutated machine (2) with two or more services (2a, 2b), the synthetically commutated machine comprising 
a rotatable shaft (14) and 
a plurality of working chambers having a volume which varies cyclically 
a controller (50) which controls the electronically controlled valves in phased relationship with cycles of working chamber volume to thereby determine the net displacement of hydraulic fluid by each working chamber on each cycle of working chamber volume [0050], 
a prime mover (13, [0049]) coupled to the machine, 
a hydraulic circuit (5) extending between the two or more services and 
a plurality of hydraulic loads (6, 30) to thereby fluidically connect the two or more services to the plurality of hydraulic loads such that groups of one or more services are fluidically connected to respective groups of one or more hydraulic loads [0087], 
the apparatus configured such that the flow of hydraulic fluid to or from a group of one or more services of the machine is controlled responsive to receiving a demand signal indicative of a demanded pressure or flow rate ([0089-0091] discloses providing flow/pressure as demanded by the respective load),
the pressure of or rate of flow of hydraulic fluid accepted by, or output by each 
Wadsley fails to explicitly state that the apparatus is configured to selectively connect the input or output of two or more of the services to thereby selectively increase the effective capacity of the services.
Further modification of the device of Wadsley to comprise the claimed limitation above cannot be performed without improper hindsight bias.
Claims 2-4, 7-9 and 20 are dependent upon claim 1 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 10-19 are allowable. The restriction requirement between Group I and Group II , as set forth in the Office action mailed on 07/21/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/21/2020 is withdrawn.  Claims 10-19, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745